Citation Nr: 0512577	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-11 985	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In February 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's service-connected disabilities included 
multiple fragment wounds of the right upper extremity and 
both lower extremities.  Loss of use of the left lower 
extremity has already been established. 

The service medical records disclose that the veteran had two 
small fragment wounds of the right shoulder and upper arm and 
a large area of skin loss in the area of the medial aspect of 
the right elbow.  The two small wounds were debrided.  A skin 
graft was applied to the elbow area. 

VA records, dated in September and October 2003, disclose 
that the veteran was evaluated for right hand weakness.  
Diagnostic testing revealed right ulnar neuropathy consistent 
with an ulnar injury to the right elbow area, where scarring 
could be a factor.  

As the VA examination in April 2003 did not include the right 
upper extremity, the record does not contain sufficient 
medical evidence to decide the claim.  In light of the above, 
the case is remanded to the agency of original jurisdiction 
for the following action.  

1.	Schedule the veteran for a VA neurological 
examination to determine whether he has loss of 
use of the right upper extremity.  

In formulating an opinion, the term "loss of 
use" means: the actual remaining function of 
the hand and whether the acts of grasping and 
manipulation can be accomplished equally well 
by an amputation stump with prosthesis. 

Alternatively, if loss of use of the right upper 
extremity is not found, the examiner is asked to 
express an opinion on whether the veteran have 
residuals of injuries to the right upper and 
right lower extremity together with loss of use 
of the left lower extremity that so affect the 
function of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 

In formulating an opinion, the term 
"preclude locomotion" means the necessity 
for regular and constant use of a wheel 
chair, braces, crutches, or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be possible. 

The claims folder must be made available to the 
examiner for review. 

2.  After the above development, 
adjudicate the claims. If any benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


